NO. 12-10-00162-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

GERALD TREMAINE MCWILLIAMS,                       §             APPEAL FROM THE 411TH
APPELLANT

V.                                                §             JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                          §             TRINITY COUNTY, TEXAS


                                      MEMORANDUM OPINION
       Gerald Tremaine McWilliams appeals his jury conviction for unlawful possession of a
firearm by a felon. In five issues, Appellant contends that the trial court improperly denied his
motion to suppress, the trial court erred when it omitted allegedly relevant jury instructions, and
that the evidence was legally insufficient to support his conviction. We affirm.


                                              BACKGROUND
       The record before us shows that Appellant had been convicted of robbery on January 30,
1998, and was imprisoned until December 14, 2005, when he was released. As a convicted felon,
he could not possess a firearm for five years following the date of his release.1
       The evidence at trial showed that on June 9, 2009, Appellant was arrested by law
enforcement in Trinity County based upon a warrant issued by the State’s parole board stating
that he had violated the terms of his release.            Trinity County law enforcement had been
monitoring Appellant for the previous six months based upon complaints by neighbors and


       1
           TEX. PENAL CODE ANN. § 46.04(a)(1) (Vernon 2011).



                                                      1
others of his involvement with trafficking in illegal narcotics at the home of Deanna McDonald.
At the time of his arrest, about a mile from McDonald’s leased home, he had been following her
in a separate vehicle. McDonald continued on to her home after Appellant had been stopped.
       While the arrest of Appellant was proceeding, McDonald retrieved items from her home
and took them to a dumpster in the subdivision, about two hundred yards away from her home.
Officers made contact with McDonald and drove her back to her home. There, they asked her if
they could search the home and she gave permission. In the search of her home and in the
bedroom that she shared with McWilliams, the officers found a Mossberg shotgun in the corner
of the room on the side of the bed where McWilliams slept. They also found a .380 Hi-Point
pistol under the mattress. McDonald expressed surprise at the discovery of these two firearms
and uttered an expletive when the officers told her about finding them. She explained that she
was a felon on parole and that this discovery could send her back to the penitentiary. She did
explain to the officers that these were not her weapons and that they belonged to McWilliams.
McDonald was then taken into custody by the officers, but the record before us does not show
whether she was actually charged with violation of her parole.
       Appellant was indicted, and a jury convicted him of the unlawful possession of a firearm
by a felon before the fifth anniversary of his release from confinement. He was sentenced to ten
years of imprisonment, and this appeal followed.


                                       MOTION TO SUPPRESS
       In his first issue, Appellant contends that the trial court erred in failing to grant his
motion to suppress the warrantless search of the McDonald home. Appellant contends that
McDonald did not voluntarily give her consent to allow her residence to be searched.
Standard of Review
       In reviewing a motion to suppress, we view all of the evidence in the light most favorable
to the trial court’s ruling. State v. Johnston, 336 S.W3d 649, 657 (Tex. Crim. App. 2011). We
apply a bifurcated standard of review in which we review de novo a trial court’s application of
law to the facts, but we will defer to the trial court on determinations of credibility and historical
fact. Hubert v. State, 312 S.W.3d 554, 559 (Tex. Crim. App. 2010).
       Because issues of consent are necessarily fact intensive, a trial court’s finding of
voluntariness must be accepted on appeal unless it is clearly erroneous. Meekins v. State, 340


                                                  2
S.W.3d 454, 460 (Tex. Crim. App. 2011). Likewise, a finding of voluntariness is afforded the
same great deference, because “the party that prevailed in the trial court is afforded the strongest
legitimate view of the evidence and all reasonable inferences that may be drawn from that
evidence.” Id. (quoting Gutierrez v. State, 221 S.W.3d 680, 687 (Tex. Crim. App. 2007)).
When there are no written findings explaining the factual basis for the trial court’s decision, we
imply findings of fact that support his ruling so long as the evidence supports those implied
findings. Id.
Applicable Law
       It is well settled under the Fourth and Fourteenth Amendments of the United States
Constitution that a search conducted without a warrant issued upon probable cause is “per se
unreasonable . . . subject to only a few specifically established and well lineated exceptions.”
Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S. Ct. 2041, 2043, 36 L. Ed. 2d 854 (1973).
It is equally well settled that one of the specifically established exceptions to the requirements of
both a warrant and probable cause is a search that is conducted pursuant to consent. Id. The
validity of consent to search is a question of fact to be determined from all of the circumstances.
Meekins, 340 S.W.3d at 458. The Fourth and Fourteenth Amendments require that consent not
be coerced by explicit or implicit means, or by implied threat or covert force, and voluntariness
of a person’s consent is also a question of fact. Id. at 458-59. The trial court must conduct a
careful sifting and balancing of the unique facts and circumstances of each case in deciding
whether a particular consent search was voluntary or coerced. Id. at 459; see also Valtierra v.
State, 310 S.W.3d 442, 448 (Tex. Crim. App. 2010) (“The validity of an alleged consent to
search is a question of fact to be determined from the totality of the circumstances”).
       By looking at the circumstances leading up to the search, the reaction of the consenting
person to pressure, and any other factor deemed relevant, a trial court can determine whether the
statement of consent was given voluntarily. Reasor v. State, 12 S.W.3d 813, 818 (Tex. Crim.
App. 2000). Factors that can be taken into consideration are the consenting person’s youth,
education, and intelligence; the constitutional advice given to the person; the length of the
detention; and the repetitiveness of the questioning. Id. Additional factors the court should
consider in determining whether consent to search was free from coercion include any use of
physical mistreatment, violence, threats, threats of violence, promises or inducements, deception
or trickery, and the physical condition and capacity of the person consenting to the search within


                                                 3
the totality of the circumstances. Meekins, 340 S.W.3d at 460 n.26. Under Texas law, the state
must prove voluntary consent by clear and convincing evidence. Valtierra, 310 S.W.3d at 448.
Discussion
       The primary investigating officer on the scene, Woody Wallace, Precinct One Constable
of Trinity County, Texas, testified that McDonald’s house had been under surveillance for at
least six months due to the complaints of neighbors and others that narcotics trafficking was
occurring at the home. He testified that he and other officers investigating at the home knew
McDonald. He testified that he asked McDonald for permission to search her house and that she
gave verbal consent more than once. He also testified that she opened the door and let the
officers into the house, and that she sat on the porch during the search.
       Constable Wallace testified that other officers initially made contact with McDonald at
the housing subdivision’s dumpster site, which was located about two hundred yards away from
her home. Constable Wallace and the other officers testified that McDonald had been placed in
the back of a law enforcement patrol car in order to transport her from the dumpster to her home
where she gave consent to have it searched.
       Paul Shipper, narcotics investigator with the Trinity County Sheriff’s Department,
testified that when he arrived on the scene, McDonald was in the back seat of a patrol car. He
testified that when Constable Wallace asked her for permission to search the home, her response
was “yes, you can search it.” He said that he himself asked her in order to reconfirm that they
had permission to enter her home, and she told him “yes, sir.” On cross examination, Shipper
was asked if McDonald was in handcuffs when they first saw her in the back of the patrol car.
He answered that he could not recall whether she had been or not.
       W.R. Hope, a precinct one deputy constable in Trinity County, testified that he was there
when Constable Wallace asked McDonald for permission to search the home. He said that she
had given her permission while she stood next to her home. He specifically was asked if she was
in handcuffs before she gave her consent to have her home searched, and he said that she was
not. Constable Wallace had been asked if McDonald had been handcuffed. His testimony was
that she was handcuffed only after she was placed under arrest when the guns were actually
found in her home.
       The trial court’s task is to determine precisely what was said and then what was conveyed
by the totality of the circumstances. Meekins, 340 S.W.3d at 462. Appellant contends that the


                                                 4
evidence showed McDonald had been handcuffed as she was driven in the patrol car from the
dumpster to her home. He contends this shows her consent to allow her home to be searched
was not voluntary. See Flores v. State, 172 S.W.3d 742, 750-52 (Tex. App–Houston [14th Dist.]
2005, no pet.).
       However, a review of the testimony from the suppression hearing contradicts Appellant’s
contention. Counsel did not specifically ask Constable Wallace whether Appellant had been
handcuffed while she was in the patrol car.         Rather, Constable Wallace stated only that
McDonald had been handcuffed after her arrest following the discovery of firearms in her home.
Investigator Shipper testified that he could not remember whether she was handcuffed in the
patrol car on the way from the dumpster to her home. Deputy Constable Hope specifically
testified that she had not been handcuffed while she was being driven back from the dumpster to
her home. No evidence before the trial court established that she was handcuffed prior to giving
permission for the officers to search her home.       The evidence in this record is therefore
distinguishable from Flores. See id.
       Further, we note that more than one time, McDonald verbally agreed to allow her home
to be searched. She opened the door to let the officers into her home. The testimony from the
officers indicated that McDonald was shocked and uttered an expletive when the officers told her
they had found guns in her bedroom. In viewing all the evidence within the totality of the
circumstances and in the light most favorable to the trial court’s ruling, we cannot conclude that
the trial court abused its discretion in finding that McDonald voluntarily consented to the search
of her home.
       Appellant’s first issue is overruled.


                                   ARTICLE 38.23(a) INSTRUCTION
       In his second issue, Appellant contends that the trial court erred in denying his request to
submit a jury instruction under Article 38.23(a) of the Texas Code of Criminal Procedure
regarding whether McDonald’s consent was voluntary. Appellant contends that the issue was
raised during the guilt/innocence portion of his trial and therefore was a fact issue that should
have been submitted to the jury.
Standard of Review and Applicable Law
       Article 38.23(a) provides as follows:


                                                5
                     No evidence obtained by an officer or other person in violation of any provisions of the
          Constitution or laws of the State of Texas, or the Constitution or laws of the United States of
          America, shall be admitted in evidence against the accused on the trial of any criminal case.
                     In any case where the legal evidence raises an issue hereunder, the jury shall be instructed
          that if it believes, or has a reasonable doubt, that the evidence was obtained in violation of the
          provisions of this Article, then and in such event, the jury shall disregard any such evidence so
          obtained.


TEX. CODE CRIM. PROC. ANN. art. 38.23(a) (Vernon 2005). An Article 38.23(a) jury instruction
must be given in any case in which the defense raises a factual dispute about the legality of how
the evidence was obtained. Pickens v. State, 165 S.W.3d 675, 680 (Tex. Crim. App. 2005).
          However, a defendant’s right to the submission of a jury instruction under Article
38.23(a) is limited to disputed issues of fact that are material to his claim of a constitutional or
statutory violation that would render evidence inadmissible. Madden v. State, 242 S.W.3d 504,
509-10 (Tex. Crim. App. 2007); see also TEX. CODE CRIM. PROC. ANN. art. 38.23(a) (Vernon
2005). There must be a genuine dispute concerning a material fact. Madden, 242 S.W.3d at
510. If there is no disputed factual issue, the legality of the conduct is determined by the trial
court alone, as a question of law. Id.
Discussion
          Appellant contends that during the guilt/innocence phase of the trial, McDonald raised
the issue of whether she had been asked by the officers if they could search her home. We
disagree. We have carefully reviewed the record, which reveals that McDonald was questioned
at three separate times about whether she had been asked by the officers to give her consent to
the search. Each time either her response was found to be nonresponsive by the court or she did
not answer the question. Three law enforcement officers testified that she had given consent
after being asked whether the officers could search her home. Because McDonald failed to
answer the questions about whether she had been asked for her consent to have her home
searched, there was no evidence before the trial court that would make this a fact issue.
Consequently, the trial court was not required to submit a jury instruction on voluntary consent.
See id.
          Appellant’s second issue is overruled.
                                     ACCOMPLICE WITNESS INSTRUCTION
          In his third issue, Appellant contends that the trial court should have submitted an

                                                            6
instruction to the jury regarding accomplice witness testimony.
Standard of Review
       We review the trial court’s decision to deny a request for an accomplice witness
instruction under an abuse of discretion standard. See Paredes v. State, 129 S.W.3d 530, 538
(Tex. Crim. App. 2004). A trial court abuses its discretion when its ruling is outside the zone of
reasonable disagreement. Young v. State, 283 S.W.3d 854, 874 (Tex. Crim. App. 2009) (per
curiam). If the appellate court determines the trial court erred regarding the jury charge, it must
then evaluate the harm caused by the error. See Almanza v. State, 686 S.W.2d 157, 171 (Tex.
Crim. App. 1984). If there was no objection in the trial court and the alleged error is raised for
the first time on appeal, the appellant must show egregious harm to obtain relief. Id.
       Egregious harm occurs where an error affects the very basis of a case, deprives the
defendant of a valuable right, or vitally affects a defensive theory. Allen v. State, 253 S.W.3d
260, 264 (Tex. Crim. App. 2008). This is a difficult standard to prove, and it must be determined
on a case-by-case basis. Ellison v. State, 86 S.W.3d 226, 227 (Tex. Crim. App. 2002). The
“actual degree of harm must be assayed in light of the entire jury charge, the state of the
evidence, including the contested issues and weight of probative evidence, the argument of
counsel, and any other relevant information revealed by the record of the trial as a whole.”
Almanza, 686 S.W.2d at 171.
       “[N]on-accomplice evidence can render harmless a failure to submit an accomplice
witness instruction by fulfilling the purpose an accomplice witness instruction is designed to
serve.” Herron v. State, 86 S.W.3d 621, 632 (Tex. Crim. App. 2002). More specifically, the
court of criminal appeals explained the purpose of the rule in its relation to the relevant harm
analysis as follows:


       The instruction does not say that the jury should be skeptical of accomplice witness testimony.
       Nor does it provide for the jury to give less weight to such testimony than to other evidence. The
       instruction merely informs the jury that it cannot use the accomplice witness testimony unless
       there is also some non-accomplice evidence connecting the defendant to the offense. Once it is
       determined that such non-accomplice evidence exists, the purpose of the instruction is fulfilled,
       and the instruction plays no further role in the factfinder’s decision-making. Therefore, non-
       accomplice evidence can render harmless a failure to submit an accomplice witness instruction by
       fulfilling the purpose an accomplice witness instruction is designed to serve.


Id.   Finally, under the egregious harm standard, the omission of an accomplice witness
instruction is generally harmless unless the corroborating nonaccomplice evidence is “so

                                                       7
unconvincing in fact as to render the State’s overall case for conviction clearly and significantly
less persuasive.” Id.
Applicable Law
        “A conviction cannot be had upon the testimony of an accomplice unless corroborated by
other evidence tending to connect the defendant with the offense committed; and the
corroboration is not sufficient if it merely shows the commission of the offense.” TEX. CODE
CRIM. PROC. ANN. art. 38.14 (Vernon 2005). This rule, commonly known as the “accomplice
witness rule,” creates a statutorily imposed review that is not derived from federal or state
constitutional principles defining standards for reviewing the sufficiency of the evidence.
Druery v. State, 225 S.W.3d 491, 498 (Tex. Crim. App. 2007).
        An accomplice is someone who participates with a defendant before, during, or after the
commission of the crime and acts with the required culpable mental state.2 Id. Participation
requires an affirmative act that promotes the commission of the offense with which the defendant
is charged. Id. Simply having knowledge of the offense and not disclosing that information, or
even trying to conceal the information, does not render a witness an accomplice.                              Id.
Additionally, mere presence at a crime scene does not make an individual an accomplice. Id.
There must be evidence sufficient to connect the alleged accomplice to the criminal offense as a
“blameworthy participant.” Cocke v. State, 201 S.W.3d 744, 748 (Tex. Crim. App. 2006).
        A trial court is not required to give an accomplice witness instruction when the evidence
is clear that the witness is neither an accomplice as a matter of law nor as a matter of fact. Id.
The evidence determines what jury instruction, if any, is needed. Id. “When the evidence
clearly shows (i.e., there is no doubt) that a witness is an accomplice as a matter of law, the trial
judge must instruct the jury accordingly.” See Smith v. State, 332 S.W.3d 425, 439 (Tex. Crim.


        2
            Section 7.02(a) of the Texas Penal Code provides further clarification regarding one’s criminal
responsibility for the conduct of another.

        (a) A person is criminally responsible for an offense committed by the conduct of another if:
                 (1) acting with the kind of culpability required for the offense, he causes or aids an
        innocent or nonresponsible person to engage in conduct prohibited by the definition of the offense;
                 (2) acting with intent to promote or assist the commission of the offense, he solicits,
        encourages, directs, aids, or attempts to aid the other person to commit the offense; or
                 (3) having a legal duty to prevent commission of the offense and acting with intent to
        promote or assist its commission, he fails to make a reasonable effort to prevent commission of the
        offense.

TEX. PENAL CODE ANN. § 7.02(a) (Vernon 2011).

                                                        8
App. 2011). “A witness who is indicted for the same offense or a lesser-included offense as the
accused is an accomplice as a matter of law.” Id. “But if the State dismisses the indictment
before the witness testifies, the witness is no longer deemed an accomplice as a matter of law.”
Id. On the other hand, if “the parties present conflicting or unclear evidence as to whether a
witness is an accomplice,” the jury must first determine whether the witness is an accomplice as
a matter of fact under instructions defining the term “accomplice.” Paredes, 129 S.W.3d at 536.
Discussion
        At the time of Appellant’s arrest, McDonald was also arrested for possession of the
firearm discovered in the bedroom. However, the record does not show whether McDonald was
charged with the offense. Rather, it suggests that McDonald was not charged or indicted for the
offense or any lesser-included offense. Without specific evidence in the record, Appellant failed
to show that McDonald was an accomplice as a matter of law. See Smith, 332 S.W.3d at 439.
Based on our review of the record, Appellant has only shown that McDonald, who may or may
not have been a convicted felon,3 was present during the commission of the offense, and perhaps
that she helped conceal information that connected Appellant to the firearms.
        Even if we were to assume that the evidence raised a fact issue as to whether McDonald
was Appellant’s accomplice, Appellant cannot prevail. Because Appellant did not object to the
omission of the accomplice instruction at trial, he must show on appeal that he was egregiously
harmed by the omission. See Herron, 86 S.W.3d at 632. Constable Wallace testified that the
surveillance of Appellant over the past six months established that Appellant lived with
McDonald in the home. He further testified that McDonald’s landlord confirmed that Appellant
was living in the home. Brandon Bhattaharjee, a deputy with the Trinity County Sheriff’s
Department, testified that Appellant’s identification card was found in one of the bedroom’s
dresser drawers. He also identified numerous articles of clothing in the room belonging to
Appellant. He testified Appellant had been wearing some of the clothing during a recent incident
in which he had fled from a City of Trinity police officer and a Trinity County deputy constable.
The firearms were located in the bedroom where McDonald and Appellant slept. In fact, Deputy
Bhattaharjee testified that the .380 Hi-Point pistol was found under the mattress of the bed where



        3
          Constable Wallace testified that McDonald stated she was a felon and could not possess a firearm. But it
was not specifically shown that McDonald was a person that could violate the criminal statute, and she never
admitted during the trial that she was a convicted felon unable to possess a firearm.

                                                        9
Appellant and McDonald slept, and that the Mossberg shotgun was located in plain view in the
corner of the room by a nightstand near the bed. This nonaccomplice testimony corroborates
McDonald’s testimony that Appellant possessed the firearms. Under the record before us, we
cannot conclude that the corroborating nonaccomplice evidence is “so unconvincing in fact as to
render the State’s overall case for conviction clearly and significantly less persuasive.” See id.
Therefore, even if we were to assume that the evidence raised a fact issue as to whether
McDonald was Appellant’s accomplice, the nonaccomplice testimony renders harmless the
omission of the accomplice witness instruction. See id.
        Appellant’s third issue is overruled.


                                     SUFFICIENCY OF THE EVIDENCE
        In his fourth issue, Appellant contends that the evidence was not legally sufficient to
sustain his conviction.4 In his fifth issue, Appellant contends that the trial court erred in denying
his motion for a directed verdict. A challenge to the trial court’s ruling on a motion for directed
verdict is, in actuality, a challenge to the legal sufficiency of the evidence to support the
conviction. Williams v. State, 937 S.W.2d 479, 482 (Tex. Crim. App. 1996); Madden v. State,
799 S.W.2d 683, 686 (Tex. Crim. App. 1990). Therefore, we will consider Appellant’s fourth
and fifth issues together.
Standard of Review
        In reviewing the sufficiency of the evidence to support a conviction, we consider all of
the record evidence in the light most favorable to the verdict, and determine whether, based on
that evidence, any rational trier of fact could have found the defendant guilty of all the essential
elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979); Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim.
App. 2009). This familiar standard gives full play to the responsibility of the trier of fact to
resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from
the basic facts to ultimate facts. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789. Every fact does not
need to point directly and independently to the guilt of the appellant, as long as the cumulative
force of all the incriminating circumstances is sufficient to support the conviction. Hooper v.

        4
           Also in his fourth issue, Appellant claims the evidence was factually insufficient to support the trial
court’s judgment. We no longer review the factual sufficiency of the evidence. See Brooks v. State, 323 S.W.3d
893, 894-95 (Tex. Crim. App. 2010).

                                                       10
State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Circumstantial evidence is as probative as
direct evidence in establishing guilt and may alone be sufficient to establish guilt. Id. The
standard of review on appeal is the same for both direct and circumstantial evidence cases.
Kuciemba v. State, 310 S.W.3d 460, 462 (Tex. Crim. App. 2010).
Applicable Law
       To establish unlawful possession of a firearm by a felon, the state must show the accused
was previously convicted of a felony offense and possessed a firearm after the conviction and
before the fifth anniversary of his release from confinement or from supervision under
community supervision, parole, or mandatory supervision, whichever is later. TEX. PENAL CODE
ANN. § 46.04(a)(1) (Vernon 2011). As to the element of possession, the State must show the
accused knew of the firearm’s existence and that he exercised actual care, custody, or
management over it. Grantham v. State, 116 S.W.3d 136, 143 (Tex. App.–Tyler 2003, pet.
ref’d). The evidence to satisfy these elements may be direct or circumstantial. Id. When the
firearm is not found on the accused person or is not in the exclusive possession of the accused,
additional facts must link the accused to the contraband. Id. The purpose of linking the accused
to the firearm is to protect innocent bystanders from conviction based solely on their fortuitous
proximity to the firearm. Smith v. State, 176 S.W.3d 907, 916 (Tex. App.–Dallas 2005, pet.
ref’d) (citing Poindexter v. State, 153 S.W.3d 402, 406 (Tex.Crim.App.2005)). However, the
state need not necessarily prove the defendant had exclusive possession of the firearms; joint
possession can be sufficient to sustain a conviction. Id.
       In determining whether sufficient links exist, we examine factors such as whether (1) the
firearm was in plain view, (2) the defendant owned the residence where the firearm was found,
(3) he was in close proximity to the firearm and had ready access to it or whether it was found on
his person, (4) he attempted to flee, (5) his conduct indicated a consciousness of guilt, (6) he had
a special connection to the firearm, (7) the firearm was found in an enclosed space, and (8) he
made incriminating statements. Id. It is the “logical force” of the factors, not the number of
factors present, that determines whether the elements of the offense have been established. Id.
Discussion
       Here, McDonald testified she was Appellant’s common law wife and they lived together
in her house. She also testified that the two guns belonged to Appellant. Appellant, however,
contends that McDonald’s testimony cannot be considered because she was a codefendant, and


                                                11
was therefore an accomplice to his crime. But the record in the instant case does not reveal that
McDonald was Appellant’s codefendant.
         Even if it was shown that McDonald was an accomplice, as we have already discussed,
the nonaccomplice testimony corroborates McDonald’s testimony and independently presents
legally sufficient evidence that Appellant possessed the firearms. The evidence demonstrates
that Appellant and McDonald lived at the residence. Joint possession of the firearms is legally
sufficient evidence to sustain a conviction. See Smith, 176 S.W.3d at 916. The logical force of
the nonaccomplice evidence links Appellant to actual possession of the firearms. Constable
Wallace testified that his agency and other local law enforcement agencies conducted
surveillance of Appellant over the past six months and that Appellant lived in the home. He
further testified that the landlord confirmed that Appellant lived at the residence. Deputy
Bhattaharjee testified that Appellant’s identification card was found in the room where the guns
were located, as well as articles of clothing belonging to Appellant. Deputy Bhattaharjee knew
Appellant from prior interactions with police. He testified that the handgun was found under the
mattress where the Appellant and McDonald slept, and that the shotgun was located in plain
view near the bed. In conducting their search, the officers also discovered scales used in drug
trafficking with trace amounts of cocaine, as well as small trace amounts of marijuana.
         Based on this evidence, viewed in the light most favorable to the verdict, a rational jury
could have concluded that Appellant, a convicted felon, voluntarily maintained actual
possession, custody, or management over the firearms in violation of Section 46.04(a)(1) of the
Texas Penal Code. Consequently, we hold the State presented legally sufficient evidence to link
Appellant to the two firearms.
         Appellant’s fourth and fifth issues are overruled.




                                                    DISPOSITION
         Having overruled Appellant’s five issues, the judgment of the trial court is affirmed.
                                                                  JAMES T. WORTHEN
                                                                     Chief Justice
Opinion delivered August 10, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                              (DO NOT PUBLISH)


                                                          12